Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 13, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  148113-5(80)                                                                                             Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices
  MORGAN T. FISHER,
           Plaintiff-Appellant,
                                                                    SC: 148113; 148115
  v                                                                 COA: 312106; 314007
                                                                    Leelanau CC Family Division:
                                                                     2009-008198-DM
  JORDI LLORÉ JUSTRIBO,
             Defendant-Appellee.
  ______________________________/

                                                                    SC: 148114
  In re F.L. FISHER, Minor.                                         COA: 313387
                                                                    Leelanau CC Family Division:
                                                                     12-008704-NA
  ______________________________/

          On order of the Chief Justice, the motion of plaintiff-appellant to extend the time
  to file her reply brief is GRANTED. The reply brief will be accepted as timely filed if
  filed on or before January 20, 2014.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                January 13, 2014
                                                                               Clerk